— Order unanimously affirmed, without costs. Memorandum: By order to show cause, appellants applied to Special Term for an injunction prohibiting the respondent from conducting its business in a manner which allegedly was beyond its authority. No action having been commenced, there was no action pending in which a preliminary injunction could have been granted (CPLR 6301). Nor had a special proceeding been instituted. Thus, Special Term could not have granted the relief and it properly denied the application. It is unnecessary to reach the other issues presented. (Appeal from order of Jefferson Supreme Court— injunction.) Present — Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.